Name: Commission Regulation (EEC) No 3785/81 of 23 December 1981 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain, Portugal and Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 81 Official Journal of the European Communities No L 377/41 COMMISSION REGULATION (EEC) No 3785/81 of 23 December 1981 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 on Community surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal and Egypt Egypt ; whereas those Regulations expire on 31 December 1981 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an addi ­ tional period, HAS ADOPTED THIS REGULATION : Article 1 ' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, Having regard to the opinion of the Advisory Committee set up by Article 5 of the above Regula ­ tion , Whereas Commission Regulation (EEC) No 2819/79 (2), the period of validity of which was last extended by Regulation (EEC) No 3357/81 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulations (EEC) No 3044/79 (4), (EEC) No 3045/79 0, (EEC) No 3046/79 (6), and (EEC) No 1782/80 Q, the Commission established Community surveillance of imports of certain textile products originating respectively in Malta, Spain , Portugal and Community surveillance of imports of certain textile products originating in Malta, Spain , Portugal and Egypt established respectively by Regulations (EEC) No 3044/79 , (EEC) No 3045/79, (EEC) No 3046/79 and (EEC) No 1782/80 is hereby extended until 31 December 1982. Article 2 This Regulation shall enter into force on 1 January 1982 and shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member s States . Done at Brussels , 23 December 1981 . For the Commission Ã tienne DAVlGNON Vice-President (') OJ No L 131 , 29 . 5 . 1979, p . 15 . O OJ No L 320 , 15 . 12 . 1979, p . 9 . (3) OJ No L 339, 26 . 11 . 1981 , p . 16 . (4) OJ No L 343 , 31 . 12 . 1979 , p . 8 . O OJ No L 343 , 31 . 12 . 1979, p . 11 . (6) OJ No L 343 , 31 . 12 . 1979, p, 12. 0 OJ No L 174, 9 . 7. 1980 , p . 16 .